UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4572


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE T. WORSHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:06-cr-00200-JRS-1)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Richmond, Virginia, for Appellant. Stephen
Wiley Miller, Assistant United States Attorney, Jessica Aber
Brumberg, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie T. Worsham was convicted of possession of a

firearm by a convicted felon and received thirty-two months’

imprisonment       and    three       years        of    supervised          release.       After

violating     conditions         of     his    supervised            release,       the     court

revoked his supervised release and sentenced him to two months’

imprisonment, with three years of supervised release to follow.

Worsham once again violated the conditions of his release.                                     He

now appeals the resulting twenty-two-month sentence.                                    Worsham’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no meritorious issues for

appeal but questioning whether Worsham’s sentence is reasonable.

Worsham has filed a pro se supplemental brief.                                  The Government

has declined to file a response.                   We affirm.

            This     court       will     affirm         a    sentence          imposed     after

revocation      of    supervised          release            if     it     is     not     plainly

unreasonable.        United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.   2010).         The    first       step       in       this        review    requires     a

determination of whether the sentence is unreasonable.                                    United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                        “This

initial   inquiry        takes    a     more       ‘deferential           appellate       posture

concerning issues of fact and the exercise of discretion’ than

reasonableness       review       for     [G]uidelines              sentences.”            United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (quoting

                                               2
Crudup,    461      F.3d     at    439)    (applying     “plainly    unreasonable”

standard     of     review    for     probation      revocation).    Only       if    the

sentence is procedurally or substantively unreasonable does the

inquiry proceed to the second step of the analysis to determine

whether the sentence is plainly unreasonable.                     Crudup, 461 F.3d

at 438–39.

           A        supervised           release     revocation      sentence          is

procedurally       reasonable       if    the    district   court   considered        the

advisory policy statement range based upon Chapter Seven of the

Sentencing Guidelines and the 18 U.S.C. § 3553(a) (2006) factors

applicable     to    supervised       release      revocation.      See    18    U.S.C.

§ 3583(e) (2006); Crudup, 461 F.3d at 438–40.                       A sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                   Crudup, 461 F.3d at 440.

“A court need not be as detailed or specific when imposing a

revocation        sentence    as    it     must    be   when    imposing    a        post-

conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.”                   Thompson, 595 F.3d at 547

(internal quotation marks omitted).                  After thoroughly reviewing

the   record,       we     conclude      that     Worsham’s    sentence    was       both

procedurally and substantively reasonable.

           In accordance with Anders, we have reviewed the record

in this case as well as the claims raised in Worsham’s pro se

                                             3
supplemental     brief    and    have     found    no   meritorious       issues    for

appeal.     Accordingly,        we    affirm      the   judgment.         This   court

requires that counsel inform Worsham, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Worsham       requests    that    a    petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in    this     court   for     leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Worsham.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the    court    and    argument    would     not    aid    the

decisional process.

                                                                            AFFIRMED




                                           4